—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered September 24, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree, and sentencing her to concurrent terms of 15 years to life, unanimously affirmed.
Defendant made a valid written waiver of her right to be present at voir dire sidebars (see, People v Harrison, 248 AD2d 174, lv denied 92 NY2d 898).
Rebuttal testimony concerning defendant’s duties as a parole *289officer and her knowledge, by virtue of her occupation, of the Penal Law and the consequences of participating in a drug transaction was properly admitted in light of defendant’s entrapment defense and misleading testimony on matters related thereto (see, People v Melendez, 55 NY2d 445).
The sentence imposed, the minimum permissible for the A-I felonies for which defendant was convicted, was not cruel and unusual as applied (see, People v Thompson, 83 NY2d 477). Defendant’s conduct was rendered particularly reprehensible by her status as a law enforcement officer and, more particularly, one engaged in the rehabilitation of drug addicts, while at the same time participating herself in drug trafficking.
Defendant’s remaining contentions, including those contained in her pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Ellerin, J. P., Lerner, Saxe, Buckley and Friedman, JJ.